Title: From Benjamin Franklin to Sir Alexander Dick, 3 January 1760
From: Franklin, Benjamin
To: Dick, Sir Alexander


          
            Dear Sir,
            London, Jan. 3, 1760
          
          After we took leave of you, we spent some Weeks in Yorkshire and Lincolnshire, and at length arriv’d at our House here in good Health, having made a Tour of near 1500 Miles, in which we had enjoy’d a great deal of Pleasure, and receiv’d a great deal of useful Information.
          But no part of our Journey affords us, on Recollection, a more pleasing Remembrance, than that which relates to Scotland, particularly the time we so agreably spent with you, your Friends and Family. The many Civilities, Favours and Kindnesses heap’d upon us while we were among you, have made the most lasting Impression on our Minds, and have endeared that Country to us beyond Expression.
          I hope Lady Dick continues well and chearful. Be pleased to present my most respectful Compliments and assure her I have great Faith in her parting-Prayers, that the Purse she honour’d me with will never be quite empty.
          I inclose you one of our Philadelphia Newspapers supposing it may give you and my good Lord Provost some Pleasure, to see that we have imitated the Edinburgh Institution of an Infirmary in that remote Part of the World. Thus they that do good, not only do good themselves, but by their Example are the Occasion of much Good being done by others. Pray present my best Respects to his Lordship, for whom if I had not a very great Esteem, I find I should be extreamly singular. You will see in the same Paper an Advertisement of the Acting of Douglas, one of your Scottish Tragedies, at our Theatre, which may show the regard we have for your Writers. And as I remember to have heard some Complaints from Persons in Edinburgh, that their Letters to their Friends in America, did not get regularly to hand, I take the Liberty to send you another Paper, in which you will see the careful Method they take in those Countries, to advertise the Letters that remain in the Post Office; I think it is generally done every Quarter. By that List of Names, too, you may form some Judgment of the Proportion of North Britons in America, which I think you once enquir’d about.
          My Son joins in the sincerest Wishes of Happiness to you and all yours, and in the Compliments of the Season, with Dear Sir, Your most obliged, and most obedient humble Servant
          
            B Franklin
          
          
            Please to acquaint honest Pythagoras that I have not forgot what he desired of me, and that he shall hear from me soon.
            Sir Alexander Dick.
          
        